Exhibit (e)(10) AMENDED SCHEDULE A ING PARTNERS, INC. ING American Century Large Company Value Portfolio ING American Century Small-Mid Cap Value Portfolio ING Baron Asset Portfolio ING Baron Small Cap Growth Portfolio ING Columbia Small Cap Value II Portfolio ING Davis New York Venture Portfolio ING Fidelity® VIP Contrafund® Portfolio ING Fidelity® VIP Equity-Income Portfolio ING Fidelity® VIP Growth Portfolio ING Fidelity® VIP Mid Cap Portfolio ING Index Solution 2015 Portfolio ING Index Solution 2025 Portfolio ING Index Solution 2035 Portfolio ING Index Solution 2045 Portfolio ING Index Solution Income Portfolio ING JPMorgan Mid Cap Value Portfolio ING Legg Mason Partners Aggressive Growth Portfolio ING Neuberger Berman Partners Portfolio ING OpCap Balanced Value Portfolio ING Oppenheimer Global Portfolio ING Oppenheimer Strategic Income Portfolio ING PIMCO Total Return Portfolio ING Pioneer High Yield Portfolio ING Solution 2015 Portfolio ING Solution 2025 Portfolio ING Solution 2035 Portfolio ING Solution 2045 Portfolio ING Solution Growth and Income Portfolio ING Solution Growth Portfolio ING Solution Income Portfolio ING T. Rowe Price Diversified Mid Cap Growth Portfolio ING T. Rowe Price Growth Equity Portfolio ING Templeton Foreign Equity Portfolio ING Thornburg Value Portfolio ING UBS U.S. Large Cap Equity Portfolio ING Van Kampen Comstock Portfolio ING Van Kampen Equity and Income Portfolio
